DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of the Applicant's amendment the objection to the previous Office correspondence claims is withdrawn. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridgeway, Jr. (U.S. 6,135,133 A) in view of Krauss (U.S. 4,376,703 A).
With regard to claim 1, Ridgeway discloses a water damage prevention system (Ridgeway, Fig. 1) comprising: a compartment (Ridgeway, 5, Fig. 1) formed by a floor (Ridgeway, C2:L34) with a side wall extending up around the outer periphery (Ridgeway, 4, Fig. 1) the compartment capable of receiving a cylindrical tank having an outer surface; and a drain passing through the side wall (Ridgeway, 8, Fig. 1).
Ridgeway does not disclose an extendable partition attached to the top of a top area of the side wall; wherein the extendable partition is capable of extending in a position away from the floor of the compartment and completely surround a lower section around the outer surface of the cylindrical tank; and wherein the extendable partition is raised to increase the water storage capacity of the compartment.
Krauss teaches a container (Krauss, 16, Fig. 2) with an extendable partition (Krauss, 24, Fig. 2) attached to a top area of a side wall (Krauss, 52, Fig. 2), the extendable partition capable of extending in a position away from the floor of the compartment and completely surround a lower section around the outer surface of the cylindrical tank wherein the extendable partition is raised to increase the water storage capacity of the compartment (it would be obvious to a POSITA that adding height to the compartment would allow for increased water capacity).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the extendable portion as 
taught by Krauss to modify the invention of Ridgeway in order to provide a recess to prevent water from being spilled (Krauss, C3:L68).
With regard to claim 2, Ridgeway-Krauss as applied in claim 1 above discloses the claimed invention wherein blocks are placed on the floor in the compartment (Ridgeway 3, Fig. 3) and support a water heater (Ridgeway 1, Fig. 1); wherein the blocks create volume in the compartment by raising the water heater off of the floor (it would be obvious to a POSITA that if blocks are used to raise the water heater off the floor then water could go under the bottom of the water heater).
With regard to claim 3, Ridgeway-Krauss as applied in claim 1 above discloses the claimed invention wherein the blocks are attached to the floor as one piece (looking at figures 2 and 3 of Ridgeway, the blocks are shown to be attached to the floor as one piece).
With regard to claim 4, Ridgeway-Krauss as applied in claim 1 above discloses the claimed invention wherein the blocks, compartment or extendable partition are made of aluminum (compartment wall noted in Ridgeway C2:L59).
With regard to claim 5, Ridgeway-Krauss as applied in claim 1 above discloses the claimed invention wherein the blocks, compartment or extendable partition are made of polyvinyl chloride (Compartment wall in Ridgeway C2:L60).
With regard to claim 6, Ridgeway-Krauss as applied in claim 1 above discloses a method of containing leaks from a hot water heater, comprising: placing the system in the location where the water heater will be located (Ridgeway, C2:L36-38); arranging the blocks to support the water heater (Ridgeway, C2:L34-36); providing the system of claim 1; placing the water heater on the blocks (Ridgeway C2:L34-36); connecting the water and fuel sources (Ridgeway, C1:L39); using the water heater (this would be obvious or why have a water heater if you are not going to use it); and capturing any water that leaks from the heater (that is the purpose of the water damage prevention system).
Further, Krauss teaches raising the extendable partition (Krauss, C3:L54-55).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of raising the extendable portion as taught by Krauss to modify the method of Ridgeway-Krauss in order to provide seal means in order to keep spillage at a minimum (Krauss, C2:L66-68).

Claim Rejections - 35 USC § 102

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (U.S. 7,935,861 B2).
With regard to claim 7, Suzuki discloses a water damage prevention system (100, Fig. 1) comprising: a body (11, Fig. 1) having a plurality of legs (12, Fig. 1)
extending out from each other and being hollow (Fig. 2); wherein the body is capable of being placed in a basin.
With regard to claim 8, Suzuki as applied in claim 7 above discloses the claimed invention wherein the body has openings in the legs (20, Fig. 1) capable of allowing access to the interior of body to a fluid.
With regard to claim 9, Suzuki as applied in claim 7 above discloses the claimed invention wherein the end surfaces of the legs are open (Fig. 2) and capable of allowing a fluid to enter the interior thereof.

Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. 
The Applicant's arguments are merely open ended statements lacking any fact to support the statement. In all of the arguments to prior art the Applicant states, “Although relevant in the art, it is submitted that the art fails to teach features hereby amended in the claims. The Applicants submit that features amended in the base claims are unique to the present application.”
The Applicant never argues what feature the prior art fails to teach.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735                                                                                                                                                                                             
/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735